DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.
Response to Arguments
Applicant's arguments filed 11/18/2020, with respect to the rejection of claims 1, 4, and 16 under 35 U.S.C. 103 over Weir (US Patent 4389066) in view of Tron (US Patent 6066087) have been fully considered but they are not persuasive. Applicant argues, “Thus, as the claims now recite the physical exercise equipment secured to the bed of the capsule, the claims are neither met nor made obvious by this combination”, see Remarks pg. 7, third paragraph. The Examiner respectfully disagrees.
Although it is true that the grab bar of Weir (Fig. 2, element 106) is secured to the support structure 14 rather than the stretcher 86, the Examiner submits that one of ordinary skill in the art would recognize that the support structure 14, which comprises a flat surface as seen in Fig. 2, can act as a bed in the absence of the stretcher. Firstly, Applicant does not set forth the structure of the bed in a way that distinguishes from the prior art, but rather simply discloses that “… the bed, which may be a fitness or exercise bed configured to receive a person lying down…” (Spec. para. 6, ll. 4-5). Secondly, Weir discloses that the stretcher 86 is removable (Col. 3, ll. 64-68: “opening the sleigh and providing full access to support section 14 for loading and unloading a stretcher…”), thus enabling the interpretation 
In view of the evidence as established above, the Examiner submits that one of ordinary skill in the art would recognize that Weir’s support structure surface as comprising a bed in the absence of stretcher 86. Seeing that the grab bar 106 is clearly attached to the support structure 14 in Fig. 2, this argument is thus not persuasive. See rejection below. 
Applicant's arguments regarding the rejection of claims 1-3, 5, and 7 under 35 U.S.C. 103 over Tron in view of Daffer ‘370 (US PGPUB 2003/0089370) (Remarks pg. 7-8) have been fully considered but they are not persuasive. Applicant argues that the clarification in claim 1 that the cover and base are connected via a hinged connection distinguishes from the prior art. Daffer ‘370 clearly teaches a base assembly with a hinged cover (Para. 13) in the same paragraph as was relied upon previously to motivate modifying Tron’s cover to be removable. As such, the hinged connection of claim 1 is similarly obvious in view of this teaching. See rejection below.
Applicant further argues that Tron’s taught bed is “only equipped with handles for entry assistance, and does not have exercise equipment secured thereto. Instead, it is the removable mattress 26 for the base 11 of the bed 10 that has loops 19 for resistance. As there are secured to a removable mattress 26 these are distinct in use and operation from the claimed invention and moreover, are not secured to the bed or base as the claimed invention”, see Remarks pg. 8, first paragraph. The Examiner respectfully disagrees.
Looking to Fig. 4 of Tron, there is clear disclosure of a bed (mattress 26) with exercise equipment secured thereto (holding nooses 18, elastic resistance elements 19). Furthermore, Tron 
Applicant’s citation of Tron on pg. 8, para. 2 does not provide evidence that there is no teaching of the exercise equipment operably secured to the bed as claimed. The citation simply sets forth that the bed allows localized temperature zones to be created inside the bed itself. This teaching does not provide any evidence whatsoever that the exercise equipment is not operably secured to the bed and, as evidenced above, Tron does indeed provide disclosure of exercise equipment operably secured to the bed. As such, this argument is not persuasive.
Applicant further argues, “the combination of these two references is not obvious as the cover of Daffer is movable and the claims herein include a cover that is hingedly attached to the base, which does not make obvious the inclusion of exercise equipment wherein infrared and LED light sources for examples are positioned on the cover”, and further argues that the size difference between Tron and Daffer ‘370 precludes obviousness in view of Daffer ‘370, see Remarks pg. 8-9. The Examiner respectfully submits that Daffer ‘370 was not relied upon to motivate inclusion of exercise equipment or infrared and LED light sources, since these limitations are provided in Tron (Fig. 1, lamps 27 along cover 12; Col. 16, ll. 46-49 set forth that these lamps can provide infrared light). Daffer ‘370 was simply relied upon to motivate making the cover of Tron removable, see final rejection mailed 06/18/2020, pg. 9, para. 18. The size difference between Tron and Daffer ‘370 is irrelevant in this context, and Applicant provides no 
Applicant’s arguments, see Remarks pg. 9, with respect to the rejection(s) of claim(s) 8 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendment which adds an air curtain.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Daffer et al. (US Patent 5101809). See rejection below.
Applicant's further arguments regarding the rejections of claims 8-10, 12-13, and 15-19 over Daffer ‘717 (US Patent 6497717) in view of Tron under 35 U.S.C 103, see Remarks pg. 9-11 have been fully considered but they are not persuasive. Applicant asserts that the combination of Daffer ‘717 in view of Tron fails to make obvious the claims by highlighting the difference between these two prior arts (Remarks pg. 10, second paragraph). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant provides no substantive reasoning as to why Daffer ‘717 and Tron cannot be held in combination beyond simply highlighting their differences in teachings (which does not comprise a teaching away from combination), and thus this argument is not persuasive.
Applicant finally argues, “The movement of the user and wherein the user is using equipment operably secured to and supported by the interior bed of the capsule is not obvious as it could otherwise damage either of the prior art devices or interior components by way of the leverage and force generated when a user actively engages the physical exercise equipment within the capsule. In contrast, in Tron, the dome over is sufficiently large to provide a space where the user can do gymnastics - this is not what is claimed - and further, does not make obvious turning to Daffer et al. which is a much smaller device where the user would not have the room to move their limbs in the 
Regarding the assertion that providing movement of the user is not obvious because damage could be provided to the prior art device, this argument is not persuasive because Applicant provides no evidence of this assertion beyond simply stating this assertion. Similarly, Applicant’s argument that Daffer ‘717 is a much smaller device where the user would not have rooms to move their limbs in the manner of Tron is also not persuasive since no evidence of this assertion is provided from the teachings of the prior art. In response to applicant's argument that Daffer ‘717 is too small to accommodate modifications in view of Tron, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “one or more piece of physical exercise equipment” and “… at least one piece of physical exercise equipment”, see ll. 12-15. It is unclear whether “at least one piece of physical exercise equipment” refers back to the disclosed “one or more pieces of physical exercise equipment” or another, undisclosed “at least one piece of physical exercise equipment”. As such, the antecedent basis for this limitation is unclear. For examination purposes, this limitation has been interpreted as “the one or more piece of physical exercise equipment” in order to fall in line with the disclosure earlier in the claim.
Similarly, claim 8 recites, “a plurality of exercise or fitness equipment pieces”, see line 4, and goes on to recite, “at least two different pieces of physical exercise equipment”, see line 9. It is unclear whether or not “at least two different pieces of physical exercise equipment” refers back to the “plurality of exercise or fitness equipment pieces” disclosed earlier in the claim. As such, the antecedent basis for this limitation is unclear. For examination purposes, this limitation has been interpreted as “the plurality of exercise or fitness equipment pieces” in order to fall in line with the disclosure earlier in the claim.
Also regarding claim 8, the claim recites, “at least one chamber”, see second to last line. It is unclear whether this limitation refers back to the “two independently controllable chambers” disclosed earlier in the claim (see lines 2-4) or another, undisclosed “at least one chamber”. As such, the antecedent basis for this limitation is unclear. For examination purposes, this limitation has been interpreted as “at least one of the chambers”.
Regarding claim 16, the claim recites “one or more pieces of physical exercise equipment” in lines 8-9 and the last two lines. It is unclear whether or not this limitation refers back to the previously disclosed “one or more pieces of physical exercise equipment” disclosed in lines 7-8. As such, the the one or more pieces of physical exercise equipment”.
As a result of dependence on indefinite claims 1, 8, and 16, subsequent dependent claims 3-7, 9-15, and 17-19, respectively, are also rejected as indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Weir et al. (US Patent 4389066) (hereinafter Weir) in view of Tron (US Patent 6066087).
Regarding claim 1, Weir discloses a rescue unit comprising a base portion (Fig. 2, support 14) having a bed component therein and configured to receive a user (Fig. 2, support structure 14 can act as a bed with removal of stretcher 86); a removable cover hingedly connected to the base portion and which provides a substantially enclosed personal compartment within the unit when secured to the base 
In regards to interpretation of Weir without the stretcher with the support structure 14 acting as the bed, the Examiner submits that one of ordinary skill in the art would recognize that the support structure 14, which comprises a flat surface as seen in Fig. 2, can act as a bed. Firstly, Applicant does not set forth the structure of the bed in a way that distinguishes from the prior art, but rather simply discloses that “… the bed… configured to receive a person lying down…” (Spec. para. 6, ll. 4-5). Secondly, Weir discloses that the stretcher 86 is removable (Col. 3, ll. 64-68: “opening the sleigh and providing full access to support section 14 for loading and unloading a stretcher
In view of the evidence as established above, the Examiner submits that one of ordinary skill in the art would recognize that Weir’s support structure surface as comprising a bed in the absence of stretcher 86. 
Weir does not disclose that the cover operably supports one or more of a LED light panel, infrared light panel, a source of cooled air, a showerhead, a steam outlet, and a display panel for providing the selectively controllable environment within the substantially enclosed personal compartment; one or more heating elements configured to provide heat to the personal compartment to selectively control a temperature within the personal compartment without the stretcher; wherein the unit is configured to provide a temperature controlled conditioning environment within the enclosed personal compartment for the user without the stretcher. Tron, however, teaches an infrared light panel for providing the selectively controllable environment within the substantially enclosed compartment (Fig. 1, plurality of lamps 27 along cover 12; Col. 16, ll. 46-49: “On the internal face of the dome 12… there is a plurality of lamps 27 which emit heating rays, advantageously but not necessarily infra-red rays”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Weir’s cover to include an infrared light panel for providing the selectively controllable environment within the substantially enclosed compartment; one or more heating elements configured to provide heat to the personal compartment to selectively control a temperature within the personal compartment without the stretcher; wherein the unit is configured to provide a temperature controlled conditioning environment within the enclosed personal compartment for the user without the stretcher. Making this modification would be useful for improving nutrition and oxygenation of the tissues through dilation of the blood vessels (Col. 3, ll. 63-67).
Although Weir in view of Tron does not specifically teach a self-contained, personal exercise unit as set forth in the preamble of the instant claims, the Examiner respectfully submits that since all of the 
Regarding claim 4, Weir does not specifically disclose a removable pull up bar attached to the base and configured for use when the cover is removed. Weir does disclose, however, a grab bar (106) attached to the respective frame members (18,20) by brackets (108), as can be seen in Fig. 1-3. This grab bar is fully capable of being used as a pull up bar when the cover is removed (Fig. 2 shows grab bar 106 and the cover removed). 
Weir does not disclose that the pull up bar is removable. However, it has long been held as obvious to one of ordinary skill in the art to make one element separable from another as long as the separation results in a desirable outcome. In the instant case, making the pull up bar separable from the claimed invention would result in ease of replacement of the bar. Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to make the pull up bar separable from the instant invention. See MPEP 2144.04, specifically section V. C., which cites In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").
Regarding claim 16, Weir in view of Tron teaches a method of hyperthermic conditioning (Weir - Col. 2, ll. 12-13: “transporting a patient in a controlled environment”) comprising: providing a capsule comprising a base and cover (Weir - Fig. 2, cover member 60 with base support structure 14 defines capsule) and a removable hood (Weir - Fig. 1, telescoping slidable section 64; Abstract, last sentence: “The second cover portion is telescopically moveable with respect to the first cover portion… for viewing .
Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tron (US Patent 6066087) in view of Daffer et al. (US PGPUB 2003/0089370) (hereinafter Daffer ‘370).
Regarding claim 1, Tron discloses a self-contained, personal exercise unit configured to provide a selectively controllable environment therein (Abstract; Fig. 1-4), the unit comprising: a base portion having a bed component therein and configured to receive a user (Fig. 1, bed 10); a cover connected to the base portion and which provides a substantially enclosed personal compartment within the unit when secured to the base portion (Fig. 1, dome-shaped cover 12), and wherein the cover operably supports an infrared light panel for providing the selectively controllable environment within the advantageously but not necessarily infra-red rays”); one or more heating elements configured to provide heat to the personal compartment for selectively controlling a temperature within the personal compartment; wherein the unit is configured to provide a temperature controlled conditioning environment within the enclosed personal compartment of the user (Fig. 1, lamps 27; Col. 6, ll. 46-49: “plurality of lamps 27 which emit heating rays”; Abstract: “external control panel 17 to adjust and set the temperature”); and one or more pieces of physical exercise equipment secured within the personal compartment; wherein the base portion operably supports the one or more pieces of physical exercise equipment operably secured to the bed (Figs. 2 and 4, elastic resistance elements 19; Col. 5, ll. 54-57: “holding nooses 18 associated at the lower end, by means of cords, with elastic resistance elements 19, in this case made of spiral springs 36, which oppose the pulling force exerted by the user”; Abstract: “the bed having means (18, 19, 24) to carry out gymnastic and muscular exercises of the upper and/or lower limbs”); where in the enclosed personal compartment has dimensions sufficiently large to allow the user to move within the personal compartment when utilizing the one or more pieces of physical exercise equipment operably secured to the bed (Col. 1, ll. 13-16: “The invention allows the user to carry out gymnastic exercises for the movement of the upper and/or lower limbs in a closed environment…”; see Fig. 1).
Tron does not disclose the cover being removable and hingedly connected to the base portion. Daffer ‘370, however, teaches a personal therapy compartment (Abstract) wherein the cover of the device (Fig. 1, cover 14) is disclosed as being hinged, removable, and replaceable (Para. [0013], last sentence). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Tron’s cover to be removable and hingedly connected to the base portion in order to facilitate upward raising of the cover and replacement of the cover, as taught by Daffer ‘370.
Regarding claim 3, Tron discloses the one or more pieces of physical exercise equipment comprise resistance bands, a push pedal stepper system or a stationary cycle, hand stirrups or handles for providing isometric exercise options (Col. 5, ll. 54-57: “holding nooses 18 associated at the lower end, by means of cords, with elastic resistance elements 19, in this case made of spiral springs 36, which oppose the pulling force exerted by the user”).
Regarding claim 5, Tron discloses the personal compartment is of a size sufficient to allow for the use of exercise equipment selected from the group including stretching bands and/or cords, free weights, and wrist or ankle weights (Col. 3, ll. 1-5: “The permitted motor activities include preferentially exercises to extend/contract the muscles by means of specific and adjustable elastic resistances and/or weights which oppose the pulling movement exercised by the user”), and as evidenced by the rejections of claims 1-3. Additionally, Tron discloses that instead of the elastic resistance elements (19) there may be weights (Col. 6, ll. 13-14).
Regarding claim 7, Tron discloses the heating elements comprise one or more of a convection heating system and an infrared heating system (Col. 3, ll. 30-31: “the lamps emit infra-red rays”; Col. 3, ll. 54-57: “intake system for hot and/or cold air, together with the heat insulation created inside the bed, gives a uniform temperature, constant in the environment”; Col. 6, ll. 35-37: “The grille elements 22 are associated with heating elements (not shown here) which allow the air, taken from the environment by means of the grilles 23, to be heated”, grille elements are shown in Fig. 2).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tron in view of Daffer ‘370, further in view of Daffer et al. (US Patent 6497717) (hereinafter Daffer ‘717).
Regarding claim 6, Tron in view of Daffer ‘370 teaches all the elements of the claimed invention except for the personal compartment comprises two independently controllable environments, a first environment surrounding the bed of the unit and the second environment surrounding a user head support area of the bed.
Daffer ‘717, however, teaches a personal hyperthermic conditioning capsule (Abstract; Fig. 2, 4) wherein the conditioning capsule is configured with two independently controllable chambers to provide one or more selected environments therein (Fig. 4 depicts body chamber surrounding bed, Fig. 8A depicts head chamber). Daffer ’717 discloses a divider panel (50) that has a neck opening (52) which isolates the head from the body, the body being within the capsule, as shown in Fig. 2 and 4. Daffer ‘717 further discloses a hood (95) on a hinge (97) which can close around the patient’s head, completely sealing the head off from the outside environment as shown in Fig. 8A. Finally, Daffer ‘717 further goes on to disclose that the hood includes lights (99) capable of providing light therapy (Col. 3, ll. 57-65). 
As shown in Fig. 4, the body chamber has various components for providing a selected environment therein (Fig. 4, fan 61, vibrator controls, heater 35), while the hood has lights for providing light therapy (Fig. 8A, lights 99) and thus provides a selected environment for the head chamber. Thus, Daffer ‘717 effectively discloses the conditioning capsule with two independently controllable environments, a first environment surrounding the bed of the unit and the second environment surrounding a user head support area of the bed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Tron in view of Daffer ‘370 to further incorporate two independently controllable environments, a first environment surrounding the bed of the unit and the second environment surrounding a user head support area of the bed, by including the hood with lights taught by Daffer ‘717. Making this modification would be useful in providing light therapy to the head area of the patient as taught by Daffer ‘717 (Col. 3, ll. 57-65).
 Claims 8, 10, 12-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Daffer ‘717 in view of Tron, further in view of Daffer et al. (US Patent 5101809) (hereinafter Daffer ‘809).
Regarding claim 8, Daffer ‘717 discloses a personal hyperthermic conditioning capsule having a base of a size configured to receive a human patient (Abstract; Fig. 2, 4). Regarding the conditioning capsule being configured with two independently controllable chambers to provide one or more selected environments therein, Daffer ’717 discloses a divider panel (50) that has a neck opening (52) which isolates the head from the body, the body being within the capsule, as shown in Fig. 2 and 4. Daffer ‘717 further discloses a hood (95) on a hinge (97) which can close around the patient’s head, completely sealing the head off from the outside environment as shown in Fig. 8A. Finally, Daffer ‘717 further goes on to disclose that the hood includes lights (99) capable of providing light therapy (Col. 3, ll. 57-65). 
As shown in Fig. 4, the body chamber has various components for providing a selected environment therein (Fig. 4, fan 61, vibrator controls, heater 35), while the hood has lights for providing light therapy (Fig. 8A, lights 99) and thus provides a selected environment for the head chamber. Thus, Daffer ‘717 effectively discloses the conditioning capsule with two independently controllable chambers to provide one or more selected environments for the patient.
Furthermore, Daffer ‘717 disclose that the base comprises a bed and a cover (Fig. 4, bed 20, cover 28), the cover having a hood and dome (Fig. 8A, hood and dome 95), and the base operably supporting a heating mechanism (Abstract: “Suitable heaters are provided in the cover to radiate energy onto a person on the bed”), an infrared light source (Col. 2, ll. 62-63: “The cover is provided with a plurality of infrared heaters indicated generally at 46A, 46B, 46C and 46D in FIG. 4”) and a humidity source (Col. 2, ll. 38-43: “The steam generating includes a heater assembly 35, shown schematically in FIG. 4 that is in a water tank 36, and when powered, generates steam which is provided through a pair of exhaust outlets indicated at 40 and 41”)
Daffer ‘717 does not disclose the capsule having a plurality of exercise or fitness equipment pieces provided within the capsule and configured for use by the human patient within the capsule, the 
Tron, however, teaches an exercise bed within a capsule for aesthetic and slimming treatments (Abstract, Fig. 1), capable of providing a selected environment therein (Abstract: “adjust and set the temperature”), wherein the capsule has a plurality of exercise or fitness equipment pieces provided within the capsule and configured for use by the human patient within the capsule (Figs. 2 and 4, elastic resistance elements 19; Col. 5, ll. 54-57: “holding nooses 18 associated at the lower end, by means of cords, with elastic resistance elements 19, in this case made of spiral springs 36, which oppose the pulling force exerted by the user”; Abstract: “means (18, 19, 24) to carry out gymnastic and muscular exercises of the upper and/or lower limbs); wherein the base portion operably supports the one or more pieces of physical exercise equipment operably secured to the bed (Figs. 2 and 4, elastic resistance elements 19; Col. 5, ll. 54-57: “holding nooses 18 associated at the lower end, by means of cords, with elastic resistance elements 19, in this case made of spiral springs 36, which oppose the pulling force exerted by the user”; Abstract: “the bed having means (18, 19, 24) to carry out gymnastic and muscular exercises of the upper and/or lower limbs”); where in the enclosed personal compartment has dimensions to sufficiently large to allow the user to move within the personal compartment when utilizing the one or more pieces of physical exercise equipment operably secured to the bed (Col. 1, ll. 13-16: “The invention allows the user to carry out gymnastic exercises for the movement of the upper and/or lower limbs in a closed environment…”; see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Daffer ‘717 to incorporate the capsule having a plurality of exercise or fitness equipment pieces provided within the capsule and configured for use by the human patient within the capsule, the bed supporting the plurality of pieces of physical exercise equipment operably secured 
Finally, neither Daffer ‘717 nor Tron teach that an air curtain separates the two independently controllable chambers to maintain the selected environment within at least one of the chambers wherein the air curtain comprises a directed airflow. Daffer ‘809, however, teaches a configuration of wing members 18 in cooperation with air discharged through the vents 26 by the fan 28 (in reference to Fig. 2) which maintains a positive air pressure in the space adjacent to the head of the individual and provides an air curtain to generally preclude heated air discharging from the sauna 10 of the body compartment 17, which increases efficiency of the sauna by reducing the amount of heated air that would otherwise escape form the sauna (Col. 3, ll. 38-47). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Daffer ‘717 in view of Tron such that an air curtain separates the two independently controllable chambers to maintain the selected environment within at least one of the chambers wherein the air curtain comprises a directed airflow. Making this modification would be useful for increasing efficiency of the device reducing the amount of heated air that would otherwise escape from the device, as taught by Daffer ‘809.
Regarding claim 10, Daffer ‘717 discloses at least one of the independently controllable chambers comprise a heating mechanism for controlling the temperature within the at least one chamber (Abstract: “Suitable heaters are provided in the cover to radiate energy onto a person on the bed; Col. 3, ll. 5-9: “controls 53 include on-off switches for each heater, and a thermostat 64 to control the maximum, and… the minimum temperature in compartment or chamber 16”).
Regarding claim 12, Daffer ‘717 discloses that the heating mechanism is an infrared heating system providing heat to the chamber through a panel of infrared emitters in the capsule (Fig. 4, infrared heaters 46A-D).
Regarding claim 13, Daffer ‘717 discloses that at least one of the independently controllable chambers comprises a cooling fan for directing cooled air into the chamber for controlling the temperature of the chamber (Fig. 4, fan 61). 
Although Daffer ‘717 does not explicitly disclose that the fan is for directing cooled air into the chamber for controlling the temperature of the chamber, this functional limitation is being treated as an intended use of the fan. The Examiner submits that the fan disclosed by Daffer ‘717 would be capable of meeting this limitation since the structure for performing this function is disclosed in the prior art.
Additionally, Tron teaches a hot/cold air intake system which has the function of rebalancing and making the temperature uniform within the capsule (Col. 3, ll. 60-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Daffer ‘717’s fan to direct cooled air into the chamber for controlling the temperature of the chamber in order to rebalance and make the temperature uniform at any moment, as taught by Tron.
Regarding claim 15, Daffer ‘717 in view of Tron teaches the fitness equipment pieces comprise one or more selected from the group consisting of exercise resistance bands, stack weights coupled to hand or foot grips, a push pedal stepper, stationary cycle, hand stirrups for isometric exercises, and a pull-up bar (Tron - Figs. 2 and 4, elastic resistance elements 19; Col. 5, ll. 54-57: “holding nooses 18 associated at the lower end, by means of cords, with elastic resistance elements 19, in this case made of spiral springs 36, which oppose the pulling force exerted by the user”; Abstract: “means (18, 19, 24) to carry out gymnastic and muscular exercises of the upper and/or lower limbs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Daffer ‘717 to include the fitness equipment pieces comprise one or more 
Regarding claim 16, Daffer ‘717 discloses a method of hyperthermic conditioning (Abstract) comprising: providing a capsule comprising a base and a cover (Fig. 4, capsule 10 with cover 28, base 12  having a temperature controlled personal compartment therein (Abstract) and a removable hood (Col. 1, ll. 41-43: “A removable transparent tunnel hood can be placed over the head of the user to direct the steam over the face”), the cover being hingedly connected to the base (Fig. 1 shows cover 28 in closed position, Fig. 4 shows cover opens around hinge 44); controlling a temperature of the personal compartment with one or more heating elements configured to elevate the temperature within the personal compartment (Abstract: “Suitable heaters are provided in the cover to radiate energy onto a person on the bed; Col. 3, ll. 5-9: “controls 53 include on-off switches for each heater, and a thermostat 64 to control the maximum, and… the minimum temperature in compartment or chamber 16”) 
Daffer ‘717 does not disclose providing one or more pieces of physical exercise equipment within the personal compartment for hyperthermic conditioning, wherein one or more pieces of physical exercise equipment are operably secured to a bed portion of the capsule, and wherein the capsule has dimensions sufficiently large to allow the human patient to move within the capsule when utilizing the plurality of exercise or fitness equipment secured to the bed. 
Tron, however, teaches an exercise bed within a capsule for aesthetic and slimming treatments (Abstract, Fig. 1), capable of providing a selected environment therein (Abstract: “adjust and set the temperature”), wherein the capsule has a plurality of exercise or fitness equipment pieces provided within the capsule and configured for use by the human patient within the capsule (Figs. 2 and 4, elastic the bed having means (18, 19, 24) to carry out gymnastic and muscular exercises of the upper and/or lower limbs”); where in the enclosed personal compartment has dimensions sufficiently large to allow the user to move within the personal compartment when utilizing the one or more pieces of physical exercise equipment operably secured to the bed (Col. 1, ll. 13-16: “The invention allows the user to carry out gymnastic exercises for the movement of the upper and/or lower limbs in a closed environment…”; see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Daffer ‘717 to incorporate the capsule having one or more pieces of exercise equipment pieces provided within the capsule and configured for use by the human patient within the capsule, the bed supporting the plurality of pieces of physical exercise equipment operably secured thereto and wherein the capsule has dimensions sufficiently large to allow the human patient to move within the capsule when utilizing the plurality of exercise or fitness equipment secured to the bed, as taught by Tron. Making this modification would be useful in making it possible for the user to do gymnastic and muscular exercises of the upper and/or lower limbs (Col. 2, ll. 44-47) within a heated environment substantially insulated from the outside environment (Col. 2, ll. 36-39).
Regarding claim 17, Daffer ‘717 in view of Tron teaches the one or more piece of physical exercise equipment comprise one or more of resistance bands, a push-pedal stepper, and weights (Tron: 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Daffer ‘717 to incorporate the one or more piece of physical exercise equipment comprising one or more of resistance bands, a push-pedal stepper, and weights, as taught by Tron. Making this modification would be useful in making it possible for the user to do gymnastic and muscular exercises of the upper and/or lower limbs (Col. 2, ll. 44-47) within a heated environment substantially insulated from the outside environment (Col. 2, ll. 36-39).
Regarding claim 18, Daffer ‘717 discloses the method further comprising: removing the cover (Fig. 4, cover 28 is open and removed from portion contacted when cover is closed, see Fig. 1); directing air flow across an upper portion of the personal compartment for substantially maintaining the temperature within the personal compartment (Fig. 4, air is propelled by fan 61 and arrows show trajectory of air towards upper portion of capsule). 
Tron teaches a hot/cold air intake system which has the function of rebalancing and making the temperature uniform within the capsule (Col. 3, ll. 60-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Daffer ‘717’s direction of air flow across an upper portion of the personal compartment to substantially maintain the temperature within the personal compartment. Making this modification would be useful in order to rebalance and make the temperature uniform at any moment, as taught by Tron.
Daffer ‘717 does not disclose providing one or more pieces of physical exercise equipment selected from the group consisting of a pull-up bar, stretching bands, cords, free weights, or wrist or ankle. Tron, however, teaches providing one or more pieces of physical exercise equipment selected from the group consisting of a pull-up bar, stretching bands, cords, free weights, or wrist or ankle 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Daffer ‘717 to incorporate one or more pieces of physical exercise equipment selected from the group consisting of a pull-up bar, stretching bands, cords, free weights, or wrist or ankle as taught by Tron. Making this modification would be useful in making it possible for the user to do gymnastic and muscular exercises of the upper and/or lower limbs (Col. 2, ll. 44-47) within a heated environment substantially insulated from the outside environment (Col. 2, ll. 36-39).
Regarding claim 19, Daffer ‘717 discloses further selecting the environment within the personal compartment by activating one or more of a cooling air fan, a pure oxygen flow, salt blocks, and LED lights (Fig. 4, fan 61, small fan 80).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Daffer ‘717 in view of Tron in view of Daffer ‘809, further in view of Bhat (US Patent 7461797).
Regarding claim 9, Daffer ‘717 discloses the two independently controllable chambers comprise a first chamber and a second chamber, wherein the first chamber is a portion of the capsule configured to surround a torso and legs portion of the human patient (as shown in Fig. 4, where divider 50 isolates head from body) and the second chamber is a portion of the capsule configured to surround a head and neck portion of the human patient (as shown in Fig. 8A, by hood 95 in closed position). This is further evidenced in the rejection of claim 8 above.
Daffer ‘717 in view of Tron in view of Daffer ‘809 does not teach that air knives provide the air curtain separating the first chamber and the second chamber. Bhat, however, teaches an air knife for producing a curtain of air (Abstract), wherein the air curtain forms a knife-edge as it hits objects to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Daffer ‘717 in view of Tron in view of Daffer ‘809 such that air knives provide the air curtain separating the first chamber and the second chamber. Making this modification would be useful for maximizing the force per unit area produced by the air curtain as well as minimizing the amount of turbulence in the air discharged by the air knife, as taught by Bhat.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Daffer ‘717 in view of Tron in view of Daffer ‘809, further in view of Daffer et al. (US Patent 6623511) (hereinafter Daffer ‘511).
Regarding claim 11, Daffer ‘717 in view of Tron in view of Daffer 809 teaches all the elements of the claimed invention except for the heating mechanism being a convection heating system for providing dry heat to the chamber through one or more ports in the capsule. 
Daffer ‘511, however, teaches an air heater (123) and fan (122) within a capsule (10) which provide dry heated air (Col. 1, ll. 44-45: “The present invention includes… sources of dry heat”) to the chamber through one or more ports (125) in the capsule (Fig. 1; Col. 5, last paragraph: “An air heater 123 and fan 122 are mounted in the foot end of the cover 14 as shown, to provide heated air to duct 124 where the shower water lines extend along the cover 14.  Openings 125 direct heated air down onto the person lying on the bed when the person desires to have heated air for drying the body, or for warming the body with the heated air”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Daffer ‘717 in view of Tron in view of Daffer ‘809 to incorporate a convection heating system for providing dry heat to the chamber through one or more ports in the capsule in order to, “direct heated air down onto the person lying on the bed when the person desire[s] to have heating .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Daffer ‘717 in view of Tron in view of Daffer ‘809, further in view of Jauvais (US Patent 3409915).
Regarding claim 14, Daffer ‘717 in view of Tron in view of Daffer ‘809 teaches all the elements of the claimed invention except for the capsule further comprising an intake port for providing pure oxygen to at least one of the independently controllable chambers.
Jauvais, however, teaches a steam chamber (Abstract) wherein a head chamber (Fig. 1, head chamber 29) is provided with an oxygen inlet (Fig. 1, oxygen inlet 32). It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to modify Daffer ‘717 in view of Tron in view of Daffer ‘809 to further incorporate an intake port for providing pure oxygen to at least one of the independently controllable chambers, in order to provide a means to apply a source of oxygen from a suitable flask or container, as taught by Jauvais (Col. 2, ll. 40-42).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A.A.G./
Anant A GuptaExaminer, Art Unit 3792                                                                                                                                                                                                        

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792